Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THE FUTURE DIMENSIONS VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company a nd its Security Life Separate Account S-A1 Supplement Dated August 22, 2008 This supplement updates and amends certain information contained in your prospectus dated October 1, 2004. Please read it carefully and keep it with your prospectus for future reference IMPORTANT INFORMATION REGARDING THE ING VP HIGH YIELD BOND PORTFOLIO On April 28, 2008, the ING VP High Yield Bond Portfolio was closed to new investors and to new investments by existing investors. Effective September 8, 2008, the ING VP High Yield Bond Portfolio will merge into and become part of the ING Pioneer High Yield Bond Portfolio. Because of this merger, your investment in the ING VP High Yield Bond Portfolio will automatically become an investment in the ING Pioneer High Yield Portfolio with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to the Subaccount corresponding to the ING VP High Yield Bond Portfolio will be automatically allocated to the ING Pioneer High Yield Portfolio. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050. Because of this merger, effective September 8, 2008, the ING Pioneer High Yield Portfolio (Class I) will be added to your Contract as an available investment option. You will not incur any fees or charges or any tax liability because of this merger, and your Contract value immediately before the merger will equal your Contract value immediately after the merger. There will be no further disclosure regarding the ING VP High Yield Bond Portfolio in future supplements to the Contract prospectus. 150672 Page 1 of 4 August 2008 INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE CONTRACT Effective September 8, 2008, Subaccounts which invest in the following funds are available through the Variable Account: Fidelity® VIP Contrafund ® Portfolio (Initial Class) Fidelity® VIP Equity-Income Portfolio (Initial Class) ING Evergreen Omega Portfolio (Class I) ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING Liquid Assets Portfolio (Class I) ING Marsico International Opportunities Portfolio (Class I) ING MFS Utilities Portfolio (Class S) ING Pioneer Fund Portfolio (Class S) ING Stock Index Portfolio (Class I) ING Van Kampen Capital Growth Portfolio (Class I) ING VP Index Plus International Equity Portfolio (Class S) ING Oppenheimer Global Portfolio (Class I) ING Pioneer High Yield Portfolio (Class I) ING T. Rowe Price Diversified Mid Cap Growth Portfolio (Class I) ING Van Kampen Equity and Income Portfolio (Class I) ING VP Balanced Portfolio (Class I) Fund Investment Advisers and Investment Objectives. The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the funds available through the Contract. More detailed information about these funds can be found in the current prospectus and Statement of Additional Information for each fund. There is no assurance that the stated objectives and policies of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Contrafund ® Investment Adviser : Seeks long-term capital appreciation. Portfolio (Initial Class) Fidelity Management & Research Company Subadvisers : FMR Co., Inc.; Fidelity Research & Analysis Company; Fidelity Management & Research (U.K.) Inc.; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited; Fidelity Investments Japan Limited 150672 Page 2 of 4 August 2008 Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a yield Subadvisers : which exceeds the composite yield on FMR Co., Inc.; Fidelity Research & the securities comprising the Standard Analysis Company; Fidelity & Poor's 500 SM Index (S&P 500 ® ). Management & Research (U.K), Inc.; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited; Fidelity Investments Japan Limited ING Evergreen Omega Investment Adviser : Seeks long-term capital growth. Portfolio (Class I) Directed Services LLC Subadviser : Evergreen Investment Management Company, LLC ING JPMorgan Small Cap Investment Adviser: Seeks capital growth over the long Core Equity Portfolio (Class I) Directed Services LLC term. Subadviser: J.P. Morgan Investment Management Inc. ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. ING Marsico International Investment Adviser : Seeks long-term growth of capital. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING MFS Utilities Portfolio Investment Adviser : Seeks total return. (Class S) Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Pioneer Fund Portfolio Investment Adviser : Seeks reasonable income and capital (Class S) Directed Services LLC growth. Subadviser : Pioneer Investment Management, Inc. ING Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING Van Kampen Capital Investment Adviser : Seeks long-term capital appreciation. Growth Portfolio (Class I) Directed Services LLC Subadviser : Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) 150672 Page 3 of 4 August 2008 Investment Adviser/ Fund Name Subadviser Investment Objective ING VP Index Plus Investment Adviser : Seeks to outperform the total return International Equity Portfolio ING Investments, LLC performance of the Morgan Stanley (Class S) Subadviser : Capital International Europe ING Investment Management Australasia and Far East ® Index Advisors, B. V. (MSCI EAFE ® Index), while maintaining a market level of risk. ING Oppenheimer Global Portfolio Investment Adviser : Seeks capital appreciation. (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Pioneer High Yield Investment Adviser : Seeks to maximize total return Portfolio (Initial Class) Directed Services LLC through income and capital Subadviser : appreciation. Pioneer Investment Management, Inc. ING T. Rowe Price Diversified Mid Investment Adviser : Seeks long-term capital appreciation. Cap Growth Portfolio (Initial Directed Services LLC Class) Subadviser : T. Rowe Price Associates, Inc. ING Van Kampen Equity and Investment Adviser : Seeks total return, consisting of long- Income Portfolio (Initial Class) Directed Services LLC term capital appreciation and current Subadviser : income. Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) ING VP Balanced Portfolio Investment Adviser : Seeks to maximize investment return, (Class I) ING Investments, LLC consistent with reasonable safety of Subadviser : principal, by investing in a diversified ING Investment Management Co. portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. MORE INFORMATION IS AVAILABLE More information about the funds available through your Contract, including information about the risks associated with investing in these funds, can be found in the current prospectus and Statement of Additional Information for that fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 150672 Page 4 of 4 August 2008
